
	

113 SRES 32 ATS: Congratulating the North Dakota State University football team for winning the 2012 National Collegiate Athletic Association Division I Football Championship Subdivision title.
U.S. Senate
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 32
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2013
			Mr. Hoeven (for himself
			 and Ms. Heitkamp) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the North Dakota State
		  University football team for winning the 2012 National Collegiate Athletic
		  Association Division I Football Championship Subdivision
		  title.
	
	
		Whereas the North Dakota State University (referred to in
			 this preamble as NDSU) Bison won the 2012 National Collegiate
			 Athletic Association (referred to in this preamble as the NCAA)
			 Division I Football Championship Subdivision title game in Frisco, Texas, on
			 January 5, 2013, in a hard fought victory over the Sam Houston State University
			 Bearkats by a score of 39 to 13;
		Whereas the NDSU Bison and coach Craig Bohl had an
			 incredible 2012 season with 14 wins and 1 defeat;
		Whereas NDSU has won 10 NCAA Football
			 Championships;
		Whereas, during the championship game, the NDSU Bison
			 offense scored 39 points against the Sam Houston State Bearkats;
		Whereas Coach Bohl and his staff have instilled character
			 and confidence in the NDSU players and have done an outstanding job with the
			 Bison football program;
		Whereas the leadership of President Dean Bresciani and
			 Athletic Director Gene Taylor has helped bring both academic and athletic
			 excellence to NDSU; and
		Whereas the 2012 NCAA Division I Football Championship
			 Subdivision title was a victory not only for the NDSU football team, but also
			 for the entire State of North Dakota: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 North Dakota State University football team, the 2012 National Collegiate
			 Athletic Association Division I Football Championship Subdivision
			 champions;
			(2)commends the
			 North Dakota State University players, coaches, and staff for their hard work
			 and dedication; and
			(3)recognizes the
			 students, alumni, and loyal fans for supporting the Bison on their successful
			 quest to capture another Division I trophy for North Dakota State
			 University.
			
